Valentine, J..:
I concur in the judgment of affirmance. I do not believe that E. C. Walker and Lillian Harman were married in any sense. In my opinion, their lengthy and prolix ceremony at the time of forming their questionable union did not meet the necessary requirements of the law, either statutory or common, to establish a valid marriage. It is true, where a license is obtained and the parties are competent to many each other, a bare acknowledgment before a judge, a justice of the peace, or a licensed preacher of the gospel, that they in the present assume the marriage relation, is all that is necessary to constitute a valid marriage. But none of these things were done in the present case. I shall also assume that aside from the statutes, but in accordance with the common law, a valid consensual marriage may be created in Kansas. In other words, the mere living together as husband and wife of a man and a woman competent to marry each other, with the honest intention of being husband and wife so long as they both shall live, will constitute them husband and wife *313and create a valid marriage. But that is not this case. In the present case, the parties repudiated nearly everything essential to a valid marriage, and openly avowed this repudiation at the commencement of their union. They avowed, among other things, that they would not be governed by the laws of the state or of society upon this subject, but would be governed only by their own notions of right and propriety. They announced in effect that they “ repudiated all powers legally conferred upon husbands and wives,” and that they “ are opposed to the making of promises,” and that both were to remain free, as before their union; and they did not make the necessary and essential promises to constitute them husband and wife. Walker, as a part of the ceremony, said: “I abdicate in advance all the so-called marital rights;” and Lillian Harman agreed with him in all things. After this ceremony, which took place on Sunday, September 19,1886, and up to their arrest in this case, which took place on Monday, the next day after the ceremony, Walker and Lillian Harman lived together as husband and wife, but without any intention of being such in legal contemplation. That is, they lived together, but had no intention of creating that relation or status known and defined by law and by the customs and usages of all civilized society as marriage. This living together under such circumstances did not in law constitute a valid marriage. If they had lived together for years, and until they had had children, and until one of them had died, it might then, in the interest of the innocent children, and notwithstanding the perverseness and waywardness of their parents, be assumed and held that the parents had changed their first unlawful intentions, and had converted what would have continued to be an unlawful union into a legal and valid marriage. Much more might be said with reference to this question, but I think this is sufficient. In my opinion, the union between E. C. Walker and Lillian Harman was no marriage, and they deserve all the punishment which has been inflicted upon them.